Citation Nr: 0105508	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether the veteran has submitted new and material evidence 
to reopen a claim for entitlement to service connection for 
cold feet.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from September 1950 to May 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
December 1998 rating determination by the Hartford, 
Connecticut, Regional Office (RO), which declined to reopen 
the veteran's claim for service connection for cold feet on 
the basis that new and material evidence had not been 
presented.  The veteran timely appealed to the Board.


FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for service 
connection for cold feet in May 1953.  Although notified of 
the denial the following month, the veteran did not appeal 
the decision.

2.  Evidence associated with the claims file since the RO's 
May 1953 decision is either duplicative or cumulative of 
evidence previously considered, or, if new, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed 1953 denial, of the claim or service 
connection for cold feet is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  

2.  The additional evidence associated with the file since 
the RO's May 1953 denial of the claim is not new and 
material, and the claim for cold feet may not be reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In March 1953, the RO denied the veteran's initial claim for 
service connection for frozen feet.  The evidence then of 
record consisted of the veteran's service medical records 
which show that in December 1950, three months after 
induction, the veteran was evaluated for cold feet with 
redness and swelling.  At that time he gave a history of 
frostbite of the feet in 1947 following exposure to cold and 
snowy weather.  His feet turned blue and swelled; these 
symptoms subsided in a month.  Since that time he has had 
some pain in his calf and frequent "charley horses.  The 
veteran's cold feet disorder was considered to have existed 
prior to induction.  A post-service VA examination in March 
1953 shows a diagnosis of residuals of frozen feet, 
manifested by burning of the feet and cramps in the legs.  
Although notified of the RO's denial of the claim later in 
June 1953, the veteran did not appeal that denial.  

Evidence of record since the May 1953 RO decision includes 
private medical records dated from December 1996 to September 
1998 which primarily show treatment for unrelated 
hypertension, headaches and varicose veins.  One entry notes 
a history of frostbite of the feet, which resolved in 1951.  

In a December 1998 rating decision the RO found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for cold feet.  


Analysis

In May 1953, the RO denied service connection for frozen 
feet.  As the veteran did not perfect a timely appeal, it is 
considered final, with the exception that the claim may be 
reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); Manio v. Derwinski, 
1 Vet.App. 140 (1991).

When it is determined that new and material evidence has been 
submitted, the VA must reopen a previously denied claim.  38 
U.S.C.A. § 7104(b) (West 1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet.App. 273 (1996).

For evidence to be deemed new, it must be more than merely 
cumulative or redundant.  To be material, the evidence must 
be relevant and probative to the issue at hand and must be 
considered in order to fairly decide the merits of the claim, 
when viewed in the context of all the evidence.  38 C.F.R. 
§ 3.156; see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) (eliminating the Court-imposed requirement that the 
evidence in question, when considered along with all of the 
evidence of record, both new and old, be of sufficient 
probative value to change the outcome of the case).  Section 
3.156 only requires that the evidence in question, by itself, 
or when considered in conjunction with the evidence already 
of record, be of sufficient significance that it must be 
considered in order to fairly decide the merits of the claim.  
Thus, this is the standard that must be employed by the 
Board.  See 38 U.S.C.A. § 7104(c) (West 1991).  Moreover, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet.App. 510 (1992).

At the time of the May 1953 decision, the RO accepted the 
veteran's assertion that he in fact had a disability that was 
the result of exposure to cold, but the RO determined that 
the disability pre-existed service and was not aggravated in 
service.

The medical records dated from 1996 to 1998 showing treatment 
for various unrelated disorders are non-duplicative and new.  
However, these records do not contain any opinion that either 
contradicts the pre-service nature of the veteran's cold feet 
disorder, or shows that service aggravated the disorder.  The 
evidence simply is not probative of the question of whether a 
cold feet disorder was incurred or aggravated in service, the 
pivotal issue underlying the veteran's claim for service 
connection.  Hence, this evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and, thus, is not so significant that it must be considered 
to fairly decide the merits of the claim.  

In view of the foregoing, none of the evidence associated 
with the claims file since the May 1953 RO decision, when 
viewed either alone or in light of the evidence previously of 
record, tends to indicate that the veteran's cold feet 
disorder either in creased in severity during service, or is 
in any way related to service.  As such, none of the evidence 
is new and material for the purpose of reopening the claim 
and the May 1953 denial remains final. 

In its May 1999 statement of the case, the RO cited to 
38 C.F.R. § 3.156, the regulation discussed with approval in 
Hodge.  However, the RO also cited to the language, which was 
subsequently overturned by Hodge.  Specifically, the 
statement of the case noted, "To justify a reopening of a 
claim on the basis of new and material evidence, there must 
be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  This citation to the 
impermissible language by the RO was harmless, as the RO did 
specifically find that the veteran had submitted no new and 
material evidence pursuant to 38 C.F.R. § 3.156.  It is again 
noted in this regard, that the veteran submitted no 
additional pertinent medical records.

The Board may consider arguments, subissues, statutes, 
regulations or Court analyses which have not been considered 
by the RO, if a claimant will not be prejudiced by its 
actions.  Furthermore, whether the Board must remand an 
appeal to the AOJ (Agency of Original Jurisdiction) to cure a 
deficiency in the statement of the case relating to the 
summary of evidence, citation of statutes and regulations, or 
the summary of the reasons for the AOJ's decision will depend 
on the circumstances of the individual case."  See 
VAOPGCPREC 16-92 (July 24, 1992).  In Bernard v. Brown, 4 
Vet. App. 384, 394 (1993), the Court cited to VAOPGCPREC 16-
92 in holding, "As with all of its decisions, a BVA decision 
that a claimant will not be prejudiced by its deciding a 
question or questions not addressed by the AOJ must be 
supported by an adequate statement of reasons or bases."  

Deciding the case without remanding to the RO for re-analysis 
under the Hodge standard does not result in prejudice to the 
veteran.  The evidence submitted by the veteran does not 
"bear directly or substantially on the specific matter under 
consideration."  Furthermore, the new evidence does not 
contribute to a more complete picture of the circumstances 
surrounding the veteran's claimed injury or disability.  
Accordingly, as the veteran has not presented new and 
material evidence to reopen a claim of entitlement to service 
connection for cold feet, the claim may not be reopened.  

ORDER

As new and material evidence has not been submitted to reopen 
the claim for service connection for cold feet, the appeal is 
denied.






		
	G. H. Shufelt 
	Member, Board of Veterans' Appeals



 


